Beok, J.
*4271. venue : vaeation. *426— I. The motion for the change of venue was made pending the motion to set aside the order appointing *427the receiver, and was determined on the same day, but before tbe last-named motion. No notice of this application for the change of venue was given to defendant, neither does it appear that be appeared and waived notice. For tbis reason tbe motion was properly overruled. Preston v. Winter, 20 Iowa, 264. Neither does it appear from tbe record that the judge bad any, or such an interest in tbe case as would disqualify him from acting therein.
a partnerlointment of receiver. II. ¥e are of tbe opinion that tbe petition failed to show that any differences or difficulties between defendant and the agent of plaintiff resulted from tbe fault of defendant, nor are we prepared to say y. g^o^-g a state of facts which requires tbe appointment of a receiver to take possession of tbe property in order to protect tbe rights of plaintiff. It is not shown clearly, as it ought to be, that on account of tbe alleged differences injury would result to tbe parties. Such differences, without the fault of defendant, do not authorize tbe summary proceedings instituted in tbis cause, certainly not nnlesa it very clearly appears that tbe parties would suffer loss by continuing in possession of tbe property. These principles apply with more force to tbe case, in view of tbe fact that tbe preponderance of evidence before us is to tbe effect that tbe partnership, under an agreement of tbe parties, was to continue for five years, instead of being at tbe will of either party, as averred in tbe petition. Tbe record in our opinion fails to show facts which will authorize a court of equity to annul or set aside that agreement. There appears no error in tbe action of tbe judge vacating tbe order appointing tbe receiver.
Affirmed.